DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 15, 16, 19, 20, 32 and 34 have been amended.
Claims 2, 17 and 37 have been cancelled. 
Claims 1, 3-6, 8, 10, 12-13, 15-16, 18-22, 24, 26, 28-29, 32 and 32 are pending and will be examined on the merits.
The text of those sections of Title 35, US Code not included in this Office Action may be found in the prior Office Action.

Rejections/Objections Withdrawn
All previous rejections of claims 2, 17 and 37 are moot in view of the cancellation of these claims.
Rejection of claims 4, 15, 19, 20 and 34 under 35 U.S.C. § 112(a)
Applicant’s arguments, see Page 1, filed 10/21/2021, with respect to claims 4, 15, 19, 20 and 34 have been fully considered and are persuasive in view of claim amendments.  The rejections of 07/21/2021 have been withdrawn. 

Rejection of claims 1, 3, 13, 16, 18, 29 and 32 under 35 U.S.C. § 102


New Rejections Necessitated by Amendment/Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 13, 16, 18, 21, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy (Goronzy et al.  US 2011/0281932; Published November 17, 2011 and as found in IDS submitted 07/16/2019, of record) in view of Jure-Kunkel (US 2014/0156768; Published 06/30/2013 and as found in IDS submitted 07/16/2019, of record).

Regarding claims 3 and 18, Goronzy teaches that the DUSP-MKP inhibitor composition administered to the subject inhibits DUSP6 (Goronzy, ¶ 0104) and that DUSP6 is specific for ERK1 and ERK2 (Goronzy, ¶0076).  Since DUSP6 is a phosphatase (an enzyme that dephosphorylates its target) that dephosphorylates ERK, inhibiting DUSP6 would therefore inhibit DUSP6-induced dephosphorylation of ERK. 
Regarding claims 13 and 29, Goronzy teaches that the dual specificity DUSP-MKP inhibitor and the agent that promotes a cell-mediated anti-cancer immune response are administered sequentially with the DUSP-MKP inhibitor being administered before the vaccine (same as agent that promotes a cell-mediated anti-cancer immune response) (Goronzy, ¶ 0104).
Regarding claim 37, Goronzy teaches the components of the kit claimed.  Goronzy teaches (i) an agent that can decrease/inhibit the activity of DUSP6-MKP, 
Goronzy does not teach that the cancer comprises cells that are resistant to inhibitor monotherapy.  Goronzy does not teach the method of claim 1 wherein the agent that promotes a cell-mediated anti-cancer response is an antibody directed toward CTLA-4.  
The teachings of Jure-Kunkel, however, make up for these deficiencies.  
Jure-Kunkel teaches a cancer comprising resistant cancers.  Jure-Kunkel teaches the administration of a protein tyrosine kinase inhibitor, a mictrotubuline-stabilizing agent and in synergistic combination with at least one costimulatory pathway modulator, particularly an anti-CTLA4 agent, for the treatment of a proliferative disorder associated with the presence of an imatinib-resistant BCR-ABL mutation, a dansitinib-resistant BCR-ABL mutation or imatinib-resistant CML (Jure-Kunkel, ¶ 0080).  Additionally, Jure-Kunkel teaches that an agent that promotes a cell-mediated anti-cancer immune response is an antibody directed toward CTLA4 (Jure-Kunkel, ¶ 0021).  
It would be prima facie obvious to one of ordinary skill in the art to combine the method of treating cancer comprising DUSP-MKP inhibition of Goronzy with the method of treating cancer comprising administration of an anti-CTLA4 agent of Jure-Kunkel.  The motivation for such a combination is rooted in the desire to treat imatinib-resistant or dansitinib-resistant tumors.  One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Goronzy and Jure-Kunkel because: .  

Response to Arguments 
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims amended to comprise the limitation “wherein the cancer comprises cells resistant to an inhibitor monotherapy and exhibit DUSP activity” coupled with the silence of Jure-Kunkel with respect to DUSP activity results in the combined teaching of Goronzy and Jure-Kunkel not reading on the claims as amended.  Goronzy demonstrates that the target population for the method of Goronzy (persons of advanced age) exhibit DUSP6 activity (Goronzy, Fig 3A).  
Regarding the argument that Goronzy is not “cancer-driven”, Goronzy teaches a method of immune enhancement via DUSP inhibition that may be applied to cancer. Regarding the arguments that Goronzy does not teach any mechanistic insight on the role of DUSP-MKP inhibitors in cancer treatment and that it is not known that DUSP inhibitors provide selective toxicity to cancer cells, the instant claims as amended are directed toward the active method steps of administering DUSP inhibitors for the purposes of treating cancer, the claims are not directed towards any particular 
Applicant argues that due to the differences related to the “purpose” of the inventions of Goronzy and Jure-Kunkel coupled with Goronzy allegedly not disclosing any insight on the mechanism or use of DUSP-MKP inhibitors in treating cancer, a skilled artisan would have no motivation to combine the DUSP inhibitor of Goronzy with the anti-CTLA4 agent of Jure-Kunkel.  As detailed in the rejection, Goronzy does teach that a method comprising administration of DUSP inhibitors can be applied to cancer via an enhanced immune response elicited by DUSP inhibition.  Jure-Kunkel teaches a method of treating a cancer cell that is resistant to a monotherapy comprised of administrating an anti-CTLA4 agent. As stated above, it would be obvious to combine the teachings of Goronzy and Jure-Kunkel to treat cancer because both the DUSP-MKP inhibitor and the anti-CTLA4 antibody were taught in the prior art to treat cancer individually. Taken together, the instant claimed invention is taught by the combined teachings of Goronzy and Jure-Kunkel.  

Claims 1, 3-4, 5, 13, 15-16, 18-19, 20-21, 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy (Goronzy, et al. US 2011/0281932; Published November 17, 2011 and as found in IDS submitted 07/16/2019) and Jure-Kunkel (US 2014/0156768; Published 06/30/2013 and as found in IDS submitted 07/16/2019, of record) as applied to claims 1, 3, 5, 13, 16, 18, 21, 29, and 32 above, and in further view of Korotchenko (Korotchenko, et al., Chembiochem 2014 Jul 7; 15(10) 1436-45 and as found in IDS submitted 07/16/2019, of record). 

The combined teachings of Goronzy and Jure-Kunkel do not disclose that the dual specificity DUSP-MKP is: i) BCI-215 (claim 4) or ii) a compound having the formulas depicted in claims 15, 20 and 34.
Korotchenko teaches that the chemical structure of compound 19/BCI-215 which comprise the same chemical structure as the chemical structure in instant claims 15, 20 and 34 (Korotchenko, p 15, Figure 1D; p 21, Table 1).  Korotchenko teaches that the BCI-215 compound inhibits DUSP1 and DUSP6 in cell culture.  Finally, Korotchenko teaches that BCI-215/compound 19 did not show any toxicity at concentrations two times the EC50 (Korotchenko, p 5 ¶ 3).  
It would be prima facie obvious to one of ordinary skill in the art at the effective filing date to substitute the DUSP6 inhibitor in the method of Goronzy with the BCI-215 of Korotchenko to form a method comprised of administering a composition comprising (i) BCI-215, (ii) an anti-CTLA4 agent and (iii) a vaccine.  The motivation is rooted in the desire to treat cancer using the combined method of Goronzy and Jure-Kunkel and the compound of Korotchenko.  Goronzy broadly teaches a method of treating cancer comprising inhibition of DUSP1 and DUSP6.  Korotchenko teaches a specific compound that is capable of inhibiting DUSP1 and DUSP6 and is able to do so without toxic side effects.  One of ordinary skill in the art would have a reasonable expectation of success substituting the DUSP6 inhibitor in the method of Goronzy with the BCI-215 of Korotchenko to form a method comprised of administering a composition comprising (i) BCI-215 ii) an anti-CTLA4 agent and (iii) a vaccine, because i) Goronzy teaches the dual inhibition of DUSP6 and DUSP1, ii) Jure-Kunkel teaches that administration of an .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.  
Applicant argues there is no motivation to combine the teachings of Goronzy and Korotchenko based on several arguments: 1) that Goronzy does not disclose any insight on the mechanism or use of DUSPs in treating cancer, 2) that Goronzy sheds light only on the overexpression of DUSP6 in a “completely different” population that has a weakened immune system, the elderly and 3) that DUSP6 modulation by miRNAs was considered by Goronzy as increased DUSP6 protein expression with age was not reflected at the translational level suggesting a posttranscriptional defect involved in DUSP6 regulation.  
Regarding argument 1, Goronzy does teach that the method of Goronzy comprising enhancement of immune function can be applied to cancer.  Furthermore, the instant claims are not directed towards any specific mechanism related to how DUSP inhibition may be used to fight cancer. 
Regarding argument 2, the age(s) of the patient(s) are outside of the scope of the instant claims as amended.  The claims as amended are directed towards active method steps comprising administration of a DUSP in inhibitor for the purposes of treating cancer, none of the limitations of any of the claims relate to the age of the patient being treated by the method of the instant application.
transcriptional level”, not at the translational level as argued by Applicant.  The levels of DUSP6-encoding mRNA in a patient’s cells is outside of the scope of the instant claims as amended.  Figure 3A of Goronzy clearly demonstrates an increased level of DUSP6 protein (See Goronzy ¶ 0016) with age.  
With respect to the motivation to combine the teachings of Goronzy and Koretchenko, Goronzy teaches of a method comprising administration of DUSP1 and DUSP6 inhibitors to treat cancer via enhancing the patient’s immune response.  Koretchenko teaches of a specific molecule that is capable of inhibiting DUSP1 and DUSP6 with minimal toxicity.  It would be obvious to one of ordinary skill in the art to use the specific molecule taught by Koretchenko in the method of Goronzy.  

Claims 1, 3, 5-6, 10, 13, 16, 18, 21-22, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy (Goronzy, et al. US 2011/0281932; Published November 17, 2011 and as found in IDS submitted 07/16/2019) and Jure-Kunkel (US 2014/0156768; Published 06/30/2013 and as found in IDS submitted 07/16/2019, of record) as applied to claims 1, 3, 5, 13, 16, 18, 21, 29, and 32 above, and in further view of Ichim (Ichim, et al., US 2014/0065096; Published 03/06/2014 and as found in IDS submitted 07/16/2019, of record).  
The teachings of Goronzy and Jure-Kunkel are discussed above.  
The combined teachings of Goronzy and Jure-Kunkel do not teach that the agent that promotes a cell-mediated anti-cancer immune response comprises immune cells 
Ichim teaches a method wherein PMBCs (comprising NK cells) are isolated from a cancer patient and activated in vitro (Ichim, ¶ 0011)  In one embodiment, the method of activation of the NK cells comprises antibodies capable of activating CD3 and CD28 receptors and IL-2 (Ichim, ¶ 0011).   In some embodiments, dendritic cells are included in the activating composition in order to endow cytotoxic activity towards tumor cells.  The activated cells are then administered to the subject (Ichim, ¶ 0011).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of Ichim into the combined method of Goronzy and Jure-Kunkel.  One of ordinary skill in the art would reasonably conclude that the methods of Goronzy, Jure-Kunkel and Ichim would act in concert with each other because i) the method of Goronzy comprising administration of a DUSP-MKP inhibitor sensitizes tumor cells to immune cell killing, ii) the method of Ichim comprising in vitro IL-2-activated NK cells induces tumoricidal ability in these cells (Ichim, ¶ 0011) and iii) the anti-CTLA4 agent of Jure-Kunkel is taught to mitigate tumor cell resistance to inhibitors.  One of ordinary skill in the art would have a reasonable expectation of success modifying the combined method of Goronzy and Jure-Kunkel with the method of Ichim because one of ordinary skill in the art would reasonably conclude that the method of Ichim makes the immune cells more prone to an anti-cancer response and the method of Goronzy .  

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.   
Applicant argues that there is no motivation to combine the teachings of Goronzy with the teachings of Ichim based on three arguments: 1) that the combination of the method of Goronzy with the method of Ichim may result in tumor lysis syndrome (TLS), 2) that Goronzy does not teach information that the DUSP inhibitor can selectively target cancer cells without impacting healthy cells and 3) the invention of Goronzy is specific to age related deficiencies in the immune system and not cancer.
Regarding argument 1, the prior art does not teach that combining the methods of Goronzy and Ichim would be likely to cause TLS.  Applicant does not provide sufficient evidence to establish a persuasive case regarding why the combination of the method of Goronzy and the method of Ichim would be likely to cause TLS.  Applicant points to Ichim ¶ 0008.  This paragraph deals deleterious effects of IL-2 administration alone and does not mention TLS.   
Regarding argument 2, the instant claims are not directed towards selectively targeting cancer cells without impacting healthy cells.  The claims are directed towards 
Regarding argument 3, the age of the patients treated is outside of the scope of the instant claims as amended.  The instant claims as amended are directed towards the active method steps of administration comprising administration of a DUSP inhibitor for the purposes of treating cancer.  

Claims 1, 3, 5, 8, 13, 16, 18, 21, 24,  29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy (Goronzy, et al. US 2011/0281932; Published November 17, 2011 and as found in IDS submitted 07/16/2019) and Jure-Kunkel (US 2014/0156768; Published 06/30/2013 and as found in IDS submitted 07/16/2019, of record) as applied to claims 1, 3, 5, 13, 16, 18, 21, 29, and 32 above, and in further view of June (June, et al. US 2013/0287748; Published 10/31/2013 and as found in the IDS filed 07/16/2019, of record).
The teachings of Goronzy and Jure-Kunkel are discussed above.  
The combined teachings of Goronzy and Jure-Kunkel do not teach that the agent that promotes a cell-mediated anti-cancer immune response comprises T cells, wherein the T cells are genetically modified to target cancer cells and introduced to the subject.  
June teaches an agent for stimulating a T-cell mediated immune response to a target cell population in a mammal.  The method comprises administering to the mammal a cell that has been genetically modified to express a chimeric antigen receptor (CAR) comprising an antigen-binding domain, a costimulatory signaling region and a CD3 zeta signaling domain.  The antigen binding domain is selected to 
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of June into the combined method of Goronzy and Jure-Kunkel.  One of ordinary skill in the art would reasonably conclude that the methods of Goronzy and June would act in concert with each other because i) the method of Goronzy comprising administration of a DUSP-MKP inhibitor sensitizes tumor cells to immune cell killing, ii) the method of June comprising T-cells genetically modified to express a tumor-specific CAR enhances the ability of the T-cells to target the tumor cells of interest and iii) the anti-CTLA4 agent of Jure-Kunkel mitigates cancer cell resistance to inhibitor therapy, which would permit use of said inhibitors if deemed appropriate by the clinician. One of ordinary skill in the art would have a reasonable expectation of success modifying the combined method of Goronzy and Jure-Kunkel with the method of June because one of ordinary skill in the art would reasonably conclude that the method of June provides anti-tumor immunity and the method of Goronzy sensitizes the tumor cells to immune cell killing.  Additionally, introduction of the method of June carries the benefit of using the subject’s own T-cells as the agent that promotes a cell-mediated anti-cancer immune response.  Moreover, the method of June also carry the benefit of being able to be engineered for tumors with a wide variety of histological features (June, ¶ 0347).  Finally, the anti-CTLA4 agent of Jure-Kunkel .  

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to combine the teachings of Goronzy and June based on the argument that Goronzy does not disclose the selective toxicity of the DUSP inhibitor to cancer cells.  Selective toxicity towards cancer cells is outside the scope of the instant claims as amended.  The instant claims as amended are directed towards the active method steps comprising the administration of DUSP inhibitors for the purposes of treating cancer.  Furthermore, Goronzy discloses that the method of Goronzy may be used to treat cancer. With respect to the motivation to combine the teachings of Goronzy and June-1) June teaches of a method of using autologous immune cells that are genetically modified to target tumor cells as part of a method of treating cancer, 2) Goronzy teaches that DUSP inhibition enhances immune system function and 3) it would be very reasonable to assume that one of ordinary skill in the art would reasonably deduce that the method of Goronzy would make the method of June “work better” because the method of June comprises using immune cells to target tumor cells and the method of Goronzy is taught to enhance the immune system.


Conclusion

Claims 1, 3-6, 8, 10, 12-13, 15-16, 18-22, 24, 26, 28-29, 32 and 34 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643                                                                                                                                                                                         

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643